Citation Nr: 1545855	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for right knee meniscectomy with degenerative changes, status post partial knee replacement, in excess of 30 percent beginning June 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1983 to September 1994.

This matter comes on appeal before the Board of Veterans' (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an August 2012 videoconference Board hearing, the transcript of which is included in the record. 

In a May 2014 decision, the Board granted a total (100 percent) disability rating from October 1, 2009 through June 1, 2010, for partial right knee replacement.  The Board also granted a 30 percent rating, but no higher, for right knee meniscectomy with degenerative changes, status post partial knee replacement with residual scar for the rating period beginning June 2, 2010.

The Veteran appealed the denial of a rating in excess of 30 percent beginning June 2, 2010 to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 memorandum decision, the Court vacated that part of the November 2013 Board decision that determined that a rating in excess of 30 percent for the right knee disability on and after June 2, 2010 was not warranted.  The Court remanded the issue for further proceedings consistent with the Court's decision.  


FINDING OF FACT

Beginning June 2, 2010, the Veteran's right knee disability has manifested severe painful motion.


CONCLUSION OF LAW

The criteria for establishing a 60 percent disability rating, but no higher, for a right knee disability, status post partial knee replacement, as of June 2, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2011 letter, after the rating decision on appeal, the Veteran was provided notice of what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in a January 2012 statement of the case.  The Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect). 

In regard to the duty to assist, the Board notes that during the August 2012 Board videoconference hearing, the Veteran's representative stated that he would be submitting additional evidence with a waiver of RO consideration.  See August 201 Board Hearing Transcript at pg. 2.  Upon review of the evidence of record, it does not appear that the evidence was submitted by the representative and neither the Veteran nor his representative has made the Board aware of any outstanding information not yet obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, several VA examination reports, and the Veteran's statements. 

The examination reports reflect that the examiners reviewed the Veteran's medical history, and documented his current clinical manifestations sufficient to assess the disabilities status pursuant to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to notify and assist has been met in this case.

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 
As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Right Knee Disability Beginning June 2, 2010

The evidence of record reflects that the Veteran underwent a partial right knee replacement on June 1, 2009.  See operation report from the Bone and Joint Hospital at St. Anthony; see also November 2009 and December 2011 examination reports.

As discussed by the Court's May 2015 memorandum decision, the Board's May 2014 decision found that the Veteran's right disability was more appropriately rated under Diagnostic Code 5055 (knee replacement).  38 C.F.R. § 4.71a.  Specifically, the Board found that "by its very terms, Diagnostic Code 5055 does not differentiate between total and partial knee replacements."  

Approximately one month after the Board's May 2014 decision, the Court decided the case of Hudgens v. Gibson, 26 Vet.App. 558, 560 (2014).  In Hudgens, the Court held that the plain language of Diagnostic Code 5055 did not apply to partial knee replacements, only to total knee replacements.  See Id. at 560.  However, the Court held that residuals of a partial knee replacement may nevertheless be evaluated by analogy to Diagnostic Code 5055.  Id. at 563-64.

In this case, the rating schedule does not provide for a specific diagnostic code regarding partial knee replacements.  Under 38 C.F.R. § 4.20 (2015), evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  Further, in the May 2015 memorandum decision, the Court stated that it would "assume, for the purpose of addressing [the Veteran's] arguments on appeal, that the Board's application of DC 5055 was tantamount to finding that analogous evaluation under that DC was appropriate to determine the proper evaluation for the veteran's right knee disability."  For these reasons, and in consideration of the Court's May 2015 memorandum decision, the Board finds that the Veteran's partial knee replacement is properly rated, by analogy, to Diagnostic Code 5055.  

Under Diagnostic Code 5055, following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Upon review of the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right knee disability more nearly approximate a 60 percent rating beginning June 2, 2010.

The evidence includes a November 2009 QTC (fee-based) examination where the Veteran reported constant pain and discomfort in the right knee.  He reported symptoms of weakness, stiffness, swelling, giving way, fatigability, tenderness, and pain.  The Veteran stated that he experienced flare-ups as often as four times per day, each time lasting for approximately one hour.  From 1 to 10 (10 being the worst), the severity level was a 9.  The flare-ups were precipitated by physical activity and were alleviated by rest.  During flare-ups, he experienced pain and limitation of motion of the joint, especially with kneeling, standing, and walking.  The Veteran reported that he was unable to walk short distances, up or down stairs, and could only stand for short periods of time.  Upon physical examination, there were no signs of edema, instability, effusion, weakness, tenderness, redness , heat or deformity.  Range of motion testing of the right knee showed flexion was to 92 degrees, with pain at 92 degrees, and right knee extension was to 0 degrees, without pain.  Joint function was noted to be additionally limited following repetitive use by pain, but not fatigue, weakness, lack of endurance, or incoordination.  

The Veteran was afforded a VA examination in December 2011.  During the evaluation, the Veteran reported having flare-ups once or twice a week, but as often as daily at four times a day for an hour or more.  Any sitting or prolonged walking was noted to bother the knee.  The Veteran stated that he dealt with the flare-ups by using ice, massaging it, and taking acetaminophen.  Upon physical examination, the examiner noted that the Veteran had normal strength in the right knee.  Range of motion testing showed right knee flexion limited to 90 degrees, with pain at 80 degrees, and right knee extension was to 0 degrees, without pain.  After repetitive movement, no additional loss of motion was noted.  The examiner noted that the Veteran did have functional loss or functional impairment of the knee described as pain on movement, deformity, and interference with sitting, standing, and weight-bearing.  There was also tenderness to palpation of the right knee.  The Veteran did not have any instability of the right knee.  The Veteran's meniscus condition was noted to result in frequent episodes of pain and effusion, but without locking.  The Veteran complained of knee pain with descending stairs and with kneeling.  The Veteran reported that the right knee seemed to "give way."  He also reported using a cane regularly to assist with substantial walking.  The examiner specifically noted that the Veteran's residuals associated with the right knee surgery in June 2009 resulted in "intermediate degrees of residual weakness, pain or limitation of motion."

During the August 2012 Board hearing, the Veteran testified that he experienced constant pain, swelling, and discomfort.  He also stated that his knee "buckles" and that he had instability associated with the right knee, which was noted to occur twice a week while using stairs or walking on hilly or uneven surfaces.  The Veteran further stated that, with increased walking, he experienced increased pain and swelling in the right knee.  He also stated that he had limitation while at work, including no prolonged standing or walking.  The Veteran denied receiving any treatment for the right knee and stated that he dealt with symptoms on his own (e.g., ice and rest).  

The Board finds that, based upon review of all the lay and medical evidence, the Veteran is entitled to a 60 percent rating under Diagnostic Code 5055, which applies to chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Although Diagnostic Code 5055 does not define the word "severe," the Board's review of the entirety of the evidence supports a finding of severe symptoms associated with the Veteran's right knee condition.  During the November 2009 examination, the Veteran reported constant pain and discomfort in the right knee.  The Veteran stated that he experienced flare-ups as often as four times per day, each time lasting for approximately one hour.  From 1 to 10 (10 being the worst), the severity level was a 9.  During flare-ups, he experienced pain and limitation of motion of the joint, especially with kneeling, standing, and walking.  The Veteran reported that he was unable to walk short distances, up or down stairs, and could only stand for short periods of time.  In the December 2011 VA examination, the examiner specifically noted that the Veteran's residuals associated with the right knee surgery in June 2009 resulted in "intermediate degrees of residual weakness, pain or limitation of motion," however, the Veteran reported having flare-ups once or twice a week, but as often as daily at four times a day for an hour or more.  Any sitting or prolonged walking was noted to bother the knee.  There was also tenderness to palpation of the right knee.  He also reported using a cane regularly to assist with substantial walking.  During the August 2012 Board hearing, the Veteran testified that he experiences constant pain, swelling, and discomfort.  The Veteran further stated that, with increased walking, he experienced increased pain and swelling in the right knee.  He also stated that he had limitation while at work, including no prolonged standing or walking.  

Based on this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran does suffer from severe painful motion in the right knee, and a 60 percent rating under Diagnostic Code 5055 is therefore warranted for the rating period beginning June 2, 2010.

The Board further finds that a 100 percent rating under Diagnostic Code 5055 for the period beginning June 2, 2010 is not applicable, as it has been more than one year following implantation of the prosthesis.  In light of this decision, the Veteran now is in receipt of the highest allowable schedular rating for his right knee; as such, a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 5055.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  The Veteran has stated that he occasionally wears a brace and uses a cane.  See November 2009 and December 2011 VA examination reports.  During the November 2009 VA examination report, the Veteran reported that during flare-ups he experiences pain and limited motion when kneeling, standing, and walking.  He also reported that he was unable to walk short distance or climb stairs.  In the December 2011 VA examination, the Veteran reported that his right knee flares-up approximately once or twice a week, but as often as daily. The Veteran stated that any sitting or prolonged walking aggravated the knee.  The Board finds that the Veteran's reports of increased symptoms during flare-ups are adequately considered in his currently assigned 60 percent evaluation for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Veteran is in receipt of the highest rating under Diagnostic Code 5055. 

Additionally, the consideration of separate disability ratings based on limitation of motion or instability has been considered.  In the May 2015 memorandum decision, the Court noted that, as explained in Mitchell v. Shinseki, 25 Vet.App. 32, 36-43 (2011), limitation of motion and painful motion are distinct, albeit related, concepts.  

In this case, the Board finds that the Veteran's right knee disability does not warrant a separate rating for limitation of motion under Diagnostic Codes 5260 or 5261.  In this regard, limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, the Veteran's right knee flexion was, at worst, to 80 degrees with pain during the December 2011 examination.  As such, a separate rating under Diagnostic Code 5260 is not warranted.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In this case, the Veteran's right knee extension was normal (0 percent) in both examinations.  Therefore, a separate rating under Diagnostic Code 5261 is not warranted.

The Board has also considered whether a separate rating for instability of the right knee is warranted.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As noted above, the Veteran has complained of the knee buckling and giving way.  However, the November 2009 examiner found that the Veteran did not have instability of the right knee.  During the December 2011 VA examination, specific clinical testing was conducted and reflected no anterior, posterior, or medial-lateral instability of the right knee joint.  The Board finds that the specific clinical testing performed at the examinations that reflected no instability to be of greater probative value than the Veteran's general assertions of right knee instability.

The Board notes that "giving way" may be a different symptom than instability and more closely resembles weakness in the knee rather than instability. See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions. See also 38 C.F.R. § 4.14.  The criteria of Diagnostic Code 5055 contemplate severe painful motion or weakness for the 60 percent rating.  To rate the symptoms of knee weakness and giving way as symptoms of both chronic residuals consisting of severe painful motion or weakness and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  As such, the Board finds that a separate rating for instability under Diagnostic Code 5257 is not warranted for any part of the appeal period. 38 C.F.R. § 4.71a .

Further, a separate rating under Diagnostic Code 5258 (dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint) and Diagnostic Code 5259 (removal of semilunar cartilage) are not applicable to this case.  Because the symptoms associated with the removal of the Veteran's semilunar cartilage (joint pain) are already contemplated by the 60 percent rating assigned pursuant to Diagnostic Code 5055, the Board finds that the assignment of a separate ratings under Diagnostic Codes 5259, 5258 would violate the prohibition against pyramiding, and is therefore not warranted.

There is also no evidence tending to show that the Veteran's service-connected right knee disability is characterized by nonunion of the tibia and fibula; as such, a separate rating under Diagnostic Code 5262 (impairment of the tibia and fibula) is not warranted.  Further, as there is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint, a separate rating under Diagnostic Code 5256 (ankylosis of the knee) is not warranted.

The Board has also reviewed VA treatment records, to include those found in the Virtual VA electronic claims.  Although these treatment notes continue to show complaints and treatment for the Veteran's right knee, the Board finds that they do not provide evidence more nearly approximating a rating in excess of 60 percent under any applicable Diagnostic Code. 

Moreover, the Board has considered the Veteran's statements in connection with his claim for an increased rating for the right knee disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the right knee disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. 

As such, the Board finds the November 2009 and December 2011 VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

Further, the Board finds that a separate compensable rating for the Veteran's right knee scars is not warranted for the entire increased rating period.  The November 2009 VA examination report reflects that the Veteran has a scar on the lateral right knee from the partial knee replacement that measures 3.5 cm by 0.2 cm.  The scar was noted to be linear and not painful on examination.  The November 2009 examiner also noted two scars located medially on the knee, which measured 1.0 cm by 0.2 cm.  These scars were also linear and not painful on examination. 

Upon review of the evidence of record, there is no evidence that any scars are deep or nonlinear, cover an area of at least 144 square inches (or 929 square centimeters), or are painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (scars).  Further, any possible limitation of motion due scarring is already contemplated by the assigned 60 percent rating for right knee disability under Diagnostic Code 5055.  As such, a separate compensable rating for right knee scars is not warranted. 

In sum, the Board finds that, for the period beginning June 2, 2010, a 60 percent rating, but no higher, for right knee meniscectomy with degenerative changes, status post partial knee replacement with residual scar, is warranted. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's right knee disability has been manifested by painful motion associated with degenerative changes and a partial knee replacement.  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5055, 5256, 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability and subluxation (Diagnostic Code 5257), which has not been found to be demonstrated in the Veteran's case.  Diagnostic Code 5055 adequately contemplates the Veteran's residuals, including severe pain, associated with his right knee disability.
For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's right knee disability, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).   In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he is currently employed full-time.  See February 2009 and February 2014 VA treatment records in Virtual VA; see also April 2015 VA PTSD examination.  As such, the issue of TDIU is not raised in this case.

ORDER

For the period beginning June 2, 2010, a 60 percent rating, but no higher, for right knee meniscectomy with degenerative changes, status post partial knee replacement with residual scar, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


